 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    U.S. BANK NATIONAL ASSOCIATION,                         Case No. 2:17-cv-00708-JCM-PAL
 8                                           Plaintiff,                      ORDER
              v.
 9
      SFR INVESTMENTS POOL 1, LLC, et al.
10
                                          Defendants.
11

12          Before the court is the parties’ Joint Status Report (ECF No. 80). In the Joint Status Report
13   (ECF No. 77) dated September 27, 2018, the parties advised the court that they had agreed on the
14   terms of a settlement agreement, believed they were close to execution, and would be in a position
15   to submit a stipulation and proposed order dismissing this case in 30 days. The court therefore
16   entered an Order (ECF No. 79) giving the parties 30 days to file the stipulation to dismiss or a joint
17   status report indicating when the stipulation would be filed.
18          In the current Joint Status Report (ECF No. 80), the parties now advise that they have
19   executed a settlement agreement that will require approximately 60 days to perform and will then
20   “be in a position” to submit a proposed stipulation within approximately 90 days. The parties
21   provide no explanation for why they earlier told the court they would submit a stipulation to
22   dismiss in 30 days in September and now need 120 days to submit a stipulation. An agreement
23   has been executed. As experienced counsel were involved in reaching a written settlement
24   agreement, it is presumably valid and enforceable. The parties provide no reason at all why this
25   court should leave this case open on its docket while one or more parties performs their contractual
26   obligations. This practice has become a pattern in these HOA cases and is unreasonably delaying
27   final resolution of these cases. The court will no longer provide the parties relief from the
28   discovery plan and scheduling order deadlines while they wait for settlement agreements to be
                                                          1
 1   finalized over extended periods of time. The court will give the parties 30 days to file the

 2   stipulation for dismissal or to file the joint pretrial order. Accordingly,

 3          IT IS ORDERED that:

 4          1. Plaintiff and defendant Setona Homeowners’ Association shall have 30 days to either

 5              file a stipulation to dismiss with prejudice, or the joint pretrial order.

 6          2. No further extensions will be allowed.

 7          DATED this 2nd day of November 2018.
 8

 9
                                                            PEGGY A. LEEN
10                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
